De Witt, J.
{concurring). — While I concur that the cause must be reversed, some views have been expressed from which I must record a dissent.
*482The appeal is on the judgment roll. The only questions presented are in a bill of exceptions. The only evidence before us is that contained in the bill to explain the points of the exceptions. The first point is the objection that the writings offered and received in evidence “were incompetent and insufficient, and did not show any title in plaintiff.” Whether these writings were alone sufficient to show title, whether they were conclusive, whether they wholly proved plaintiff’s right to sue, is not before us for determination. The whole evidence is not before us. We do not know what plaintiff proved as to the essential allegations of his complaint, outside of the writings.
The question for determination under the exception is, were the writings competent as tending to prove what plaintiff claimed for them? that is, as establishing a title in plaintiff against trespassers for the purposes of the action. Whether they were sufficient is another matter to be taken in connection with the whole evidence, which is not before us. Did the writings tend to show that plaintiff had a right of action for the conversion of the wood? That the wi’itings may have been revocable is not material in the absence of any claim that they had been revoked, and in an action between plaintiff and trespassers, and where no question is raised between plaintiff and Mangarud and Lindguist. The writings confer upon Swenson, plaintiff, the right' to dispose of the wood. He alleges in his complaint that he was in the lawful possession of the wood. We do not know what evidence he offered in other parts of the trial of the fact of possession. We speak now, for the moment, only of his right of possession. Having the right to dispose of, what does “dispose of” mean? Webster’s Dictionary defines the term, “ to determine the fate of; to exercise the power of control over; to fix the condition, application, employment, etc., of; to direct or assign for a use.” With the idea of the term “ dispose of,” it can be said without much hesitation that Swenson had the right of possession of the wood. But did these writings tend to'show title in plaintiff? “Title” must mean title for the purposes of the action against the alleged trespassers. “ Title ” here means, I take it, much the same as “property,” when that word is.used to designate the interest which- one has in a thing, in distinction to the use of the word *483as signifying the thing itself. Mr. Bishop says, speaking of trover: “ Yet to maintain this particular action, he must have a right both to the property and to the possession of it.” (Non-Contract Law, § 397.) What is property, as to things personal or title? Bouvier’s Law Diet, says: “Property in personal goods may be absolute or qualified, .... because more persons than one have an interest in it, or because the right of property is separated from the possession. The same authority says of “title”: “In general, possession constitutes the criterion of title of personal property, because no other means exist by which a knowledge of the fact to whom it belongs can be attained.” Now, those writings offered in evidence tended to show the lawful possession which was alleged. A lawful possession was one of the elements of a special or qualified title or property against alleged trespassers, which it is claimed the plaintiff must have; and therefore evidence of such lawful possession was competent in the chain of testimony. I am of opinion that the writings were at least one step in the proof of a title as trustee of an express trust, and if Swenson, plaintiff, were trustee of an express trust, that is one of the facts establishing his cause of action. Whether the writings alone were sufficient to establish the existence of an express trust is not before us. I am satisfied that they tended in that direction, and for that reason were competent. The writings were informal; but substance, and not form, is material. (1 Am. & Eng. Encycl. of Law, 835; Voorhies’ Code of Procedure, N. Y. § 111, p. 93.) There is no substantial difference between our statutes and those of the States from which I cite the following cases: Considerant v. Brisbane, 22 N. Y. 389; Weaver v. Trustees, 28 Ind. 112; Tyler v. Houghton, 25 Cal. 29; Smith v. Logan, 18 Nev. 152; Wetmore v. Hegeman, 88 N. Y. 69, and cases cited; Reed v. Harris, 7 Rob. (N. Y.) 151; McKee v. Judd, 12 N. Y. 622; 64 Am. Dec. 515; Richtmeyer v. Remsen, 38 N. Y. 206, citing, Haight v. Hayt, 19 N. Y. 464; Hoyt v. Thompson, 5 N. Y. 347; Greene v. Niagara Ins. Co. 6 Hun, 131; Hoogland v. Trash, 6 Rob. (N. Y.) 540; Allen v. Brown, 44 N. Y. 231; Robbins v. Deverill, 20 Wis. 158; Deer. Code Civ. Proc. Cal. §§ 367-369, notes; Voorhies’ Code of Procedure, N. Y. §§ 111-113, notes; Pomeroy’s Bemedies, §§ 132, *484133, 172, and cases cited. In accordance with the views above expressed and the authorities cited, and in consideration of the fact that plaintiff was undertaking to prove a case against alleged trespassers, and not against Mangarud and Lindguist, I am of opinion that there was no error in admitting in evidence the writings in controversy.
As to the second point discussed by my associate, Mr. Justice Harwood, I concur in the conclusion he reaches. And also as to the third- point — the error in excluding the evidence of Bader. As to that I will add a word. If Swenson offered to take $74, and it was clearly a compromise proposition, the evidence of such offer was not admissible. If it were a remark that he claimed only $74, and would take that amount, and such remark was an independent fact, disconnected with the proposition to compromise, it was competent. (Williams v. Thorp, 8 Cowen, 202, n., and cases reviewed; Harrington v. Inhabitants of Lincoln, 4 Gray, 566; 64 Am. Dec. 95; Reynolds v. Manning, 15 Md. 526; Paulin v. Howser, 63 Ill. 312.) It does not appear by the bill of exceptions that it was a compromise proposition. It was not objected to as such. The record shows simply that the evidence was objected to, without purporting to give any reasons whatever for the objection. That is not a good objection. (In re Thompson, 9 Mont. 387, citing, City of Helena v. Albertose, 8 Mont. 499.) I agree to a reversal of the judgment on these latter points, and state my dissent from the first point, for the reason that the proposition therein involved becomes material on a retrial of the case in the District Court.